DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 September 2018 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-14 depend directly from claim 1 and incorporate the limitations therein. These claims are therefore rejected for the reasons set forth above in regards to claim 1. 

In further regards to claim 2, this claim sets forth that the component composition further contains “one or two selected from the following groups A to B”. It is unclear what the one or two is. For example, it could be the A and/or B are selected or that at least one or two elements is selected from each of the respective groups. Applicant is encouraged to amend this claim to clarify the intention as to what is being selected. 
Claims 4, 6, 8, 10, 12, and 14 depend from claim 2 and incorporate the limitations therein. These claims are therefore rejected for the reasons set forth above in regards to claim 2. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. Patent Number 10,724,114 is directed to a high-strength cold-rolled steel sheet having a chemical composition that consists of by mass %, C: 0.050 to 0.40%, Si: 0.01 to 3.0%, 

U.S. Patent Number 10,961,600 is directed to a plated steel sheet having a yield ratio, strength (tensile strength), elongation, hole expansibility, and CTS. (Abstract) A steel sheet of a specific composition is provided that has a micro structure containing 70 to 90% of ferrite, 5 to 20% of martensite, 5% or less of retained austenite, 10% or less of bainite, and 5% or less of perlite by volume. (Abstract) The composition comprises, in mass %, C: 0.05 to 0.12%, Si: 0.80% or less, Mn: 1.30 to 2.10%, P: 0.001 to 0.050%, S: 0.005% or less, Al: 0.01 to 0.10%, N: 0.010% or less, one or more selected from Cr in an amount of 0.05 to 0.50%, and Mo in an amount of 0.05 to 0.50%, one or more selected from Ti in an amount of 0.01 to 0.10%, Nb in an amount of 0.01 to 0.10%, and V in an amount of 0.01 to 0.10%, and the balance Fe and unavoidable impurities. (Claim 1) Niobium forms a fine carbide and can contribute to forming a fine steel sheet structure and enhancing strength. (8:7-11) This reference does not set forth the grain sizes in a sheet-thickness direction as set forth in the instant claims, does not set forth the relationships within the expressions of the claims, and does not set forth the Nb-containing . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784